Case 9:21-cv-80497-AHS Document 32 Entered on FLSD Docket 05/03/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 9:21-cv-80497-AHS


  SCOTT STANISLAW,

         Plaintiff,
  v.

  KRS GLOBAL BIOTECHNOLGOY, INC.,
  CLEVELAND DIABETES CARE, INC.,
  CHARLES RICHARDSON, M.D., and
  ELSA KERPI,

        Defendants.
  _______________________________________/

                          MOTION TO COMPEL ARBITRATION AND
                         STAY CASE PENDING RESOLUTION OF SAME

         Defendant, KRS Global Biotechnology, Inc. (“Defendant”), by and through the

  undersigned counsel, hereby moves to compel arbitration pursuant to 9 U.S.C. §§ 1, et seq., and in

  support thereof states:

         1.      The Plaintiff is suing KRS Global Biotechnologies, Inc., among other defendants,

  for alleged violations of the Fair Labor Standards Act. The underlying gravamen of Plaintiff’s

  claim is that the Defendants failed to pay him pursuant to the Employment Agreement attached to

  the Complaint as Exhibit A, and by failing to pay him, according to Plaintiff, violates the Fair

  Labor Standards Act.

         2.      In addition to the fact that the Contract, on its face, shows that the Plaintiff does not

  have a claim upon which relief can be granted; because the Plaintiff is a professional with

  significant supervisory duties and was to be paid in excess of $100,000 per year, the Contract also

  contains an arbitration provision. Specifically, the arbitration provision provides:
Case 9:21-cv-80497-AHS Document 32 Entered on FLSD Docket 05/03/2021 Page 2 of 4




          3.      Since, by the Plaintiff’s own admission, the Contract at issue has been terminated,

  the Plaintiff is required to litigate this dispute through arbitration.

          4.      Pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., “a district court must

  grant a motion to compel arbitration if it is satisfied that the parties actually agreed to arbitrate the

  dispute.” John B. Goodman Ltd. P’ship v. THF Const., Inc., 321 F.3d 1094, 1095 (11th Cir. 2003).

  An arbitration provision should be enforced where possible. Musnick v. King Motor Co., 325 F.3d

  1255, 1258 (11th Cir. 2003)

          5.      Because this dispute is clearly covered by the Arbitration provisions of the

  Contract, the Court must compel the parties to participate in binding arbitration of this dispute.

  [ECF No. 1 ¶ 34] (“Plaintiff terminated his Employment Agreement.”).

          6.      In addition, and because the continuation of litigation in this instance would deprive

  Defendant of its contractual right to arbitrate, even if allowed to continue against the other

  Defendants, Defendant requests that the Court stay all proceedings pending resolution of the

  foregoing motion, and the arbitration between the parties, should it occur. Blinco v. Green Tree

  Servicing, LLC, 366 F.3d 1249, 1253 (11th Cir. 2004) (noting that “ [w]hen a litigant files a motion

  to stay litigation in the district court pending an appeal from the denial of a motion

  to compel arbitration, the district court should stay the litigation so long as the appeal is non-

  frivolous.”); see also Smith v. Davison Design & Dev., Inc., 3:13-CV-1194-J-32JBT, 2013 WL
Case 9:21-cv-80497-AHS Document 32 Entered on FLSD Docket 05/03/2021 Page 3 of 4




  12155489, at *1 (M.D. Fla. Dec. 18, 2013) (staying all deadlines pending resolution of motion to

  compel arbitration).

         WHEREFORE, Defendant, KRS Biotechnology Inc., respectfully requests that the Court

  enter an Order: (i) Granting the Motion; (ii) Compelling Arbitration; (iii) Staying all deadlines

  pending resolution of the Motion to Compel Arbitration, and the arbitration proceedings, if

  commenced; and (iv) Granting such further relief as the Court deems just and proper.

                                              Respectfully submitted,

                                              MILLENNIAL LAW, INC.
                                              Attorneys for KRS Global Biotechnology, Inc.
                                              501 E. Las Olas Blvd Ste 200/308
                                              Fort Lauderdale Fl 33301
                                              Phone: 954-271-2719

                                              By: s/ Zachary P. Hyman
                                                     Zachary P. Hyman
                                                     Florida Bar No. 98581
                                                     zach@millenniallaw.com
                                                     millenniallawforms@gmail.com
                                                     jessica@millenniallaw.com

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 3rd day of May, 2021, the foregoing was filed using

  the Court’s CM/ECF system which sent notice of electronic filing to the parties listed in the

  attached Service List.

                                              By: s/ Zachary P. Hyman
                                                     Zachary P. Hyman
Case 9:21-cv-80497-AHS Document 32 Entered on FLSD Docket 05/03/2021 Page 4 of 4




                                      SERVICE LIST

   Jennifer Saltz Bullock, Esq.                  Eric Scott Golden, Esq.
   Bullock Legal, P.A.                           Burr & Forman LLP
   3501 Griffin Road                             200 S. Orange Avenue, Suite 800
   Fort Lauderdale, FL 33312                     Orlando, FL 32801
   954-860-8222                                  407-540-6600
   Fax: 954-859-5312                             Fax: 407-540-6601
   Email: jbullock@bullocklegal.net              Email: egolden@burr.com
   Attorneys for Plaintiff                       Former Attorneys for KRS            Global
                                                 Biotechnology, Inc.

   Victor Stephen Cohen, Esq.                    llen Marcie Leibovitch, Esq.
   Bajo, Cuva, Cohen, & Turkel, P.A.             Assouline & Berlow, P.A.
   100 N. Tampa St., Suite 1900                  2300 Glades Road, East Tower, Suite 135
   Tampa, FL 33602                               Boca Raton, FL 33431
   (813) 443-2199                                (561) 361-6566
   Email: scohen@bajocuva.com                    Fax: (561) 361-6466
   Attorneys for Cleveland Diabetes Care, Inc.   Email: eml@assoulineberlowe.com
   and Charles Richardson
                                                 Eric Nissim Assouline
                                                 Assouline & Berlowe
                                                 213 E Sheridan Street, Suite 3
                                                 Dania Beach, FL 33004
                                                 954-929-1899
                                                 Fax: 922-6662
                                                 Email: ena@assoulineberlowe.com


                                                 Giancarlo Cellini, Esq.
                                                 Assouline & Berlowe, P.A.
                                                 Miami Tower
                                                 100 SE 2nd St., Suite 3105
                                                 Miami, FL 33131
                                                 305-567-5576
                                                 Email: grc@assoulineberlowe.com

                                                 Attorneys for Elsa Kerpi

                                           By: s/ Zachary P. Hyman
                                                  Zachary P. Hyman
